          Case 1:21-cr-00175-TJK Document 146 Filed 08/19/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
                                                     )
                        v.                           ) Case No. 1:21-cr-175
                                                     )
 ETHAN NORDEAN, et al.,                              ) Judge Timothy J. Kelly
                                                     )
         Defendants.                                 )
                                                     )

DEFENDANT NORDEAN’S REPLY TO THE GOVERNMENT’S OPPOSITION TO HIS
  MOTION TO REMOVE SENSITIVITY DESIGNATIONS FOR CAPITOL CCTV
                            VIDEOS

       The government has represented to the Court and the public that Capitol CCTV videos

depict Defendant Nordean illegally entering the Capitol Building on January 6 by “overrunning”

law enforcement officers who attempt to stop him. ECF No. 131, p. 1. That claim has been

picked up and repeated by the media and circulated to the jury pool in this case. The videos

themselves show that is not true. The government’s arguments for withholding the footage from

the Defendant himself and the public do not withstand scrutiny.

       The government contends that the CCTV videos are properly withheld from the public

and from the incarcerated Nordean because they contain “information revealing ‘entry and exit

points, office locations, and the relation of the crucial chambers and offices (such as the

Speaker’s Office or Majority Leader’s Office) to other areas of the Capitol.’” ECF No. 142, p. 2

(quoting ECF No. 92-1 (Declaration of Thomas DiBiase)). That is not candid. As the

government knows (and as the Court now knows, having received the videos), the footage at

issue does not depict “office locations, and the relation of crucial chambers and offices . . . to

other areas of the Capitol.” Instead, it depicts a single, public-facing door to the Capitol and a



                                                                                                     1
         Case 1:21-cr-00175-TJK Document 146 Filed 08/19/21 Page 2 of 7




narrow inner hallway. That upper west terrace “entry point” can be determined by any person

using the Internet. Wikipedia, United States Capitol entry, last visited 8/19/21, available at:

https://en.wikipedia.org/wiki/United_States_Capitol (displaying Capitol floor plans, including

upper west terrace). The government’s security claim is nakedly pretextual.

       As Nordean pointed out, the government itself has released Capitol CCTV video—when

that serves the government’s interests, including in other January 6 cases, impeachment

proceedings, and on the FBI website. ECF No. 129, pp. 5-8. In response, the government

attempts to distinguish those situations by claiming that, here, the “Highly Sensitive” videos

“depict the interior—as opposed to the exterior—of the U.S. Capitol and thus reveal information

less likely to be obtained through other means.” ECF No. 142, p. 2. That distinction has no

purchase, as the Chief Judge recently determined.

       On August 16, the Chief Judge sua sponte ordered the government to account for why it

would not remove sensitivity designations from Capitol CCTV video “given . . . that the parties’

designation of the exhibits as ‘highly sensitive’ does not, standing alone, warrant nondisclosure,

see In re Press & Pub. Access to Video Exhibits in Capitol Riot Cases, Case No. 21-mc-46

(BAH), 2021 WL 1946378, at *7 (D.D.C. May 14, 2021); and [given] that CCTV footage from

the Capitol Building submitted to the Court has been made publicly available in other cases, see,

e.g., United States v. Jackson, Case No. 21-mj-115, Mem. Op. and Order, ECF No. 24 (releasing

over defendant’s objection, without government objection, video evidence submitted in detention

hearing, including CCTV footage from Capitol Building).” United States v. Bledsoe, et al., 21-

cr-204, 8/16/21 minute order (D.D.C. 2021). The Capitol CCTV videos Chief Judge Howell

rightly wanted publicized were all from inside the Capitol Building, depicting two entryway

doors near the one at issue here and the Capitol crypt. Id.; 21-cr-204, ECF No. 67, p. 2 (Nos. 4,



                                                                                                     2
         Case 1:21-cr-00175-TJK Document 146 Filed 08/19/21 Page 3 of 7




6, 7, 8, 9). The Chief Judge wants to know: if the government is right that the actions depicted in

the Capitol CCTV videos are worthy of extreme condemnation and censure, is that message

being successfully conveyed to the public when the government refuses to let it see the conduct

at issue with its own eyes?

       A similar point is made in a motion to intervene in this case filed by a press coalition.

Press Coalition Motion to Intervene, 8/3/21, Exh. 1. 1 The press coalition filed a motion

supporting Nordean’s motion to remove sensitivity designations from the Capitol CCTV videos

at issue. To date, that motion has not been docketed. It was apparently hand-filed with the clerk

of the Court on August 3. Exh. 1.

       The press coalition first notes that in many January 6 cases, the government “has chosen

not to contest the release of Capitol Surveillance footage.” Exh. 1 (citing Minute Order of July 2,

2021, In re Application for Access to Certain Sealed Video Exhibits, 21-mc-74-EGS (ordering

release of CCTV video exhibits shown in United States v. Cua, 21-cr-107-RDM-1, after the

Government indicated that “it and Mr. Cua are in agreement that the video . . . can be released”);

Minute Order of June 19, 2021, United States v. Morss, 21-cr-40-TNM-5 (ordering release of

videos, including four clips of CCTV footage, after “neither the government nor the defense

objects to the release”); Minute Order of June 23, 2021, United States v. Owens, 21-cr-286-BAH

(ordering release of video exhibits, including two CCTV video clips, to the Press Coalition based




1
 The proposed intervenors include: Cable News Network, Inc., American Broadcasting
Companies, Inc. d/b/a ABC News, The Associated Press, Buzzfeed, Inc. d/b/a BuzzFeed News,
CBS Broadcasting Inc. o/b/o CBS News, Dow Jones & Company, Inc., publisher of The Wall
Street Journal, The E.W. Scripps Company, Gannett Co., Inc., Gray Media Group, Inc., Los
Angeles Times Communications LLC, publisher of The Los Angeles Times, National Public
Radio, Inc., NBCUniversal Media, LLC d/b/a NBC News, The New York Times, Company, Pro
Publica, Inc., Tegna, Inc., and WP Company LLC, d/b/a The Washington Post.


                                                                                                   3
         Case 1:21-cr-00175-TJK Document 146 Filed 08/19/21 Page 4 of 7




on the parties’ consent); Minute Order of June 24, 2021, In re Application of Press Coalition for

Certain Sealed Video Exhibits, 21-mc-85-CRC (ordering release of four video compilations

shown to the court in United States v. Egtvedt, 21-cr-177, which included CCTV footage, after

“both the government and the defendant have indicated their consent to the release”); United

States v. Jackson, 2021 U.S. Dist. LEXIS 49841, at *2 (D.D.C. Mar. 17, 2021) (noting the

Government took no position on a Press Coalition member’s request for release of Capitol

surveillance videos shown at a detention hearing); United States’ Second Supp. Resp. to

Expedited Mot. for Public Access to Certain Sealed Video Exhibits, In re Application of Press

Coalition for Certain Sealed Video Exhibits, Case No. 21-mc-34-TFH, Dkt. 8 (withdrawing

objection to release of Capitol surveillance videos shown to the court in United States v. Tanios,

21-cr-222-TFH-2)).

       Second, the press coalition points out that “the government has already released CCTV

footage that was captured in the same exact location as the CCTV Videos at issue [in Nordean’s

case]—i.e., on the Upper West Terrace of the Capitol. See Video Evidence Shown in the Capitol

Insurrection Criminal Cases, ProPublica (July 27, 2021), https://projects.propublica.org/jn-6-

video-evidence/ (‘Exhibit 11 - Video Upper Terrace West-1.mp4’ and ‘Exhibit 12 - Video Upper

Terrace West-2.mp4’ under ‘USA v Tanios’).” Exh. 1, p. 7. In fact, as the press coalition

observes, “the government submitted the identical DiBiase Declaration four months ago with its

subsequently-abandoned opposition to release of CCTV video exhibits in the United States v.

Tanios riot case. See Decl. of Thomas A. DiBiase (“DiBiase Decl.), In re Application of Press

Coalition for Certain Sealed Video Exhibits, Case No. 21-mc-34-TFH, Dkt. 4-1; United States’

Second Supp. Resp. to Expedited Mot. for Public Access to Certain Sealed Video Exhibits, Dkt.

8 (withdrawing objection to release of Capitol surveillance videos).” Exh. 1, pp. 7-8.



                                                                                                     4
          Case 1:21-cr-00175-TJK Document 146 Filed 08/19/21 Page 5 of 7




       The press group also shows how the government’s sensitivity designation insistence

conflicts with controlling D.C. Circuit authority. Exh. 1, p. 8. In “Washington Post v. Robinson,

[] the Post sought access to the plea agreement of a district employee who cooperated with an

investigation into Mayor Marion Barry. 935 F.2d 282, 283-85 (D.C. Cir. 1991). The government

argued that the record should remain sealed because it ‘was part of an ongoing criminal

investigation that might be compromised or that might embarrass innocent parties if publicized,’

because ‘release of the agreement may [have made] it difficult to secure the cooperation of other

witnesses,’ and because ‘the safety of [the cooperator] and his family would have been placed at

risk.’ Id. at 291 (citation, internal marks, and alterations omitted). The court rejected these

speculative concerns, reasoning that the substantial amount of already-public information about

the investigation and the cooperator’s involvement, including information reported by the press,

meant that unsealing the plea agreement ‘could hardly have posed any additional threat to the

ongoing criminal investigation.’ Id. at 292 (emphasis added).” Exh. 1, p. 9.

       All the more so, here, where the supposedly sensitive entrance to the upper west terrace

of the Capitol Building is actually identified on Wikipedia.

       Perhaps above all, the government acknowledges that “it is undoubtedly critical that

[Nordean be] permitted to review discovery—including discovery designated as ‘Highly

Sensitive.’” ECF No. 142, p. 4. However, the government hastens to add, just because

something is critical to Nordean’s liberty does not mean that he may obtain it. “[H]is detention

is not a legitimate basis to remove the sensitivity designation as to the videos here.” Id. So, here

are the things that warrant the removal of sensitivity designations from Capitol CCTV footage,

according to the government: jailing defendants; helping the FBI locate the 567th Capitol

defendant who walked into the Building, took pictures and left; impeachment proceedings; and



                                                                                                   5
          Case 1:21-cr-00175-TJK Document 146 Filed 08/19/21 Page 6 of 7




to support the government’s case of guilt. However, having insisted that Nordean be detained

pretrial on the basis of a security risk it has never identified with particularity, it now says that

the reason he cannot view highly probative Capitol CCTV video evidence in his own case is that

he happens to be incarcerated in a jail, where such “Highly Sensitive” materials cannot be safely

reviewed without counsel physically present.

        In other words, since his liberty interest has been infringed, his right to effectively assist

in his own defense must necessarily follow. The government is wrong. Nordean’s right to

effectively assist the defense of his case is not trumped by the risk that the location of a door to

the Capitol Building might only be discovered through this case and not from the Internet or any

other publicly available source. McKaskle v. Wiggins, 465 U.S. 168, 174 (1984) (“The [Sixth

Amendment] . . . implies a right in the defendant to conduct his own defense, with assistance at

what, after all, is his, not counsel’s trial.”). That right is denied when he is not allowed to view

mitigating material in this matter in order to assist his counsel in developing a defense.

        Finally, the government suggests that Nordean is alone in describing the Capitol CCTV

videos at issue as mitigating or exculpatory. ECF No. 142, p. 3. Since the Court can see the

videos for itself, Nordean will only note here that government officials who appear to have

viewed the footage at issue do not subscribe to the government’s contention that the videos

merely depict law enforcement officers being “overrun” by rioters. 2



Dated: August 19, 2021                          Respectfully submitted,

                                                /s/ David B. Smith
                                                David B. Smith (D.C. Bar No. 403068)


2
 See Ltr. of Sen. Ron Johnson to Acting Chief of Police, U.S. Capitol Police, June 10, 2021,
available at: https://www.ronjohnson.senate.gov/services/files/F8EEEE5C-12AE-4D10-A8E3-
4EA857C3119C (describing Capitol CCTV video from the upper west terrace doors).
                                                                                                         6
         Case 1:21-cr-00175-TJK Document 146 Filed 08/19/21 Page 7 of 7




                                            108 N. Alfred St.
                                            Alexandria, VA 22314
                                            Phone:(703)548-8911
                                            Fax:(703)548-8935
                                            dbs@davidbsmithpllc.com

                                            Nicholas D. Smith (D.C. Bar No. 1029802)
                                            7 East 20th Street
                                            New York, NY 10003
                                            Phone: (917) 902-3869
                                            nds@davidbsmithpllc.com


                                     Certificate of Service

       I hereby certify that on the 19th day of August, 2021, I filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to the following CM/ECF user(s):

              Jim Nelson
              Assistant United States Attorney
              555 4th Street, N.W., Room 4408
              Washington, D.C. 20530
              (202) 252-6986

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                   /s/ David B. Smith
                                                   David B. Smith, D.C. Bar No. 403068
                                                   David B. Smith, PLLC
                                                   108 North Alfred Street, 1st FL
                                                   Alexandria, Virginia 22314
                                                   (703) 548-8911 / Fax (703) 548-8935
                                                   dbs@davidbsmithpllc.com
                                                   Counsel to Ethan Nordean




                                                                                               7
